But THE COURT
(DUCKETT, Circuit Judge, absent,)
said the witness might be sworn in all the eases but his own, inasmuch as they were not jointly indicted, nor charged simul cum, &c., and the swearing the same jury in the four cases, is but as charging four separate juries.
Mr. Jones then moved to discharge the jury from the consideration of John Hunter’s case.
But THE COURT refused.
Mr. Taylor then prayed THE COURT to instruct the jury that none of the defendants can be found guilty unless for his own assault and batteiy, and that the others cannot be found guilty as aiding and abetting John Hunter. That they ought to have been indicted simul cum, or else jointly.
But THE COURT refused, because all present aiding and abetting are principals.